                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


DEVON TYRONE EVANS,

             Plaintiff,

      v.                                              Case No. 20-CV-1082

LT WILD, et al.,

             Defendants.


                                       ORDER


      Plaintiff Devon Tyrone Evans is proceeding on a claim that defendants failed

to protect him from being attacked by another inmate. (ECF No. 7.) The Prison

Litigation Reform Act (PLRA) applies to this case because Evans was incarcerated

when he filed his complaint. Under the PLRA, “No action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law,

by a prisoner confined in any jail, prison or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). On

November 30, 2020, defendants filed a motion for summary judgment on the ground

that Evans failed to exhaust the available administrative remedies before he initiated

this lawsuit. (ECF No. 25.) After defendants’ motion was fully briefed, Evans filed a

motion to appoint counsel. (ECF No. 34.) Both motions are ready for the court’s

decision.




        Case 2:20-cv-01082-WED Filed 02/18/21 Page 1 of 9 Document 35
1. Factual Background

       Evans was booked into the Waukesha County Jail on November 7, 2018. (ECF

No. 27 at ¶ 1.) At the time, the jail had procedures that allowed inmates to file

grievances and appeals regarding various issues, including alleged wrongdoing by

staff members. (Id. at ¶ 2.) The procedures were outlined in an information packet

that was available at kiosks in the housing pods/zones. (Id. at ¶¶ 2, 4.) The inmate

handbook also informed inmates that they could submit grievances about staff

members’ alleged wrongdoing. (Id. at ¶ 3.) Finally, the grievance form, which was

available upon request, also contained a description of the grievance procedures. (Id.

at ¶ 7.) During booking Evans was informed about the information packet and how

to access it. (Id. at ¶ 4.)

       Under the jail’s procedures an inmate must submit a written grievance within

five days of the incident giving rise to the grievance. (ECF No. 27 at ¶ 6.) Jail staff

then review the grievance and provide a response. (Id.) An inmate may appeal the

response to the grievance within five days of receiving a response. (Id.) According to

defendants, Evans did not file a grievance or an appeal relating to the incident that

is the subject of his complaint. (Id. at ¶ 8.)

       Defendants explain that the jail also had separate procedures for appealing

discipline imposed for major rule infractions. (ECF No. 27 at ¶ 9.) In connection with

the incident at issue in his complaint, Evans was given ten days of discipline for

violating jail rules. (Id. at ¶ 10.) Evans filed a disciplinary appeal challenging his

discipline, but the appeal procedures for challenging discipline are separate and

                                             2



         Case 2:20-cv-01082-WED Filed 02/18/21 Page 2 of 9 Document 35
distinct from the general grievance procedures that are used to challenge staff

actions. (Id. at ¶¶ 11-12; ECF No. 28-2 at 4, 6 (explaining that “[t]he grievance

procedure is not to be used to address inmate disciplinary or disciplinary appeal

issues or processes”).)

2. Legal Standard

      Summary judgment is appropriate when the moving party shows that there is

no genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a). In deciding a motion for summary judgment

the Court must view the evidence and draw all reasonable inferences in the light most

favorable to the non-moving party. Johnson v. Advocate Health & Hosps. Corp., 892

F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels, Ltd., 845 F.3d

807, 812 (7th Cir. 2017)). In response to a properly supported motion for summary

judgment, the party opposing the motion must “submit evidentiary materials that set

forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil

Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must

do more than simply show that there is some metaphysical doubt as to the material

facts.” Id. Summary judgment is properly entered against a party “who fails to make

a showing to establish the existence of an element essential to the party’s case, and

on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co.,

885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)).



                                            3



        Case 2:20-cv-01082-WED Filed 02/18/21 Page 3 of 9 Document 35
3. Analysis

      As a preliminary matter the court observes that, because Evans failed to

respond to the defendants’ proposed findings of fact, they are assumed to be true for

purposes of deciding the defendants’ motion for summary judgment. See Civil L.R.

56(b)(2)(B); see also ECF No. 30 (warning Evans that failing to respond to the

defendants’ proposed findings of fact would result in the court assuming he agrees

with the proposed facts). Further, the court notes that, while Evans responded to the

defendants’ legal brief and asserted that he had exhausted the available

administrative remedies, he failed to file any admissible evidence supporting his

assertions, such as an affidavit, unsworn declaration, or documents.

      Moving to the substance of the defendants’ motion, it has long been held that

the exhaustion of administrative remedies must be done “properly” because “no

adjudicative system can function effectively without imposing some orderly structure

on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). To

properly exhaust administrative remedies prisoners must file their inmate

complaints and appeals in the place, at the time, and in the manner that the

institution’s administrative rules require. Pozo v. McCaughtry, 286 F.3d 1022, 1025

(7th Cir. 2002).

      That said, a prisoner is not required to exhaust the administrative remedies if

those remedies are not truly “available.” Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir.

2006). Administrative remedies will be deemed “unavailable” when prison officials do

not respond to a properly-filed inmate complaint or when they prevent a prisoner

                                         4



        Case 2:20-cv-01082-WED Filed 02/18/21 Page 4 of 9 Document 35
from exhausting through misconduct, such as denying a prisoner necessary forms,

destroying a prisoner’s submissions, or requiring steps not mandated by regulation

or rule. See Smith v. Buss, 364 F. App’x 253, 255 (7th Cir. 2010); Pavey v. Conley, 544

F.3d 739, 742 (7th Cir. 2008); Kaba, 458 F.3d at 684; Dale v. Lappin, 376 F.3d 652,

656 (7th Cir. 2004); Strong v. David, 297 F.3d 646, 649-50 (7th Cir. 2002).

      Defendants have presented evidence showing that Evans failed to file a

grievance about the incident at issue as required by the jail’s grievance procedures.

They acknowledge that Evans appealed the discipline he received in connection with

the incident at issue, but they explain that the procedures for appealing discipline

are separate and distinct from the procedures for filing grievances about staff

conduct. The jail’s information packet, which was available in the housing pods and

upon request, is clear on this point. The section informing inmates how to appeal a

disciplinary decision is separate from the section on submitting grievances about staff

conduct, and the section on submitting grievances specifies that the grievance

procedures are not to be used to address disciplinary issues. See ECF No. 28-2 at 4,

6. Thus, the jail took adequate steps to inform inmates what they had to do to exhaust

the administrative remedies.

      Evans says he did file a grievance and received a response back. The

defendants dispute this assertion. They state that the disciplinary appeal was all that

Evans filed; he never filed a “grievance” for purposes of exhausting the administrative

remedies. (ECF No. 27 at ¶¶ 8, 11.) Unlike the defendants’ statements, which are

supported by declarations, Evans’s statement that he filed a grievance is not made

                                          5



        Case 2:20-cv-01082-WED Filed 02/18/21 Page 5 of 9 Document 35
under penalty of perjury, nor does he provide a copy of the grievance he filed or the

response he says he received. (ECF No. 31.) In any event, even if Evans had provided

admissible evidence to support what he says, nowhere does he assert that he appealed

the jail’s response as required by the grievance procedures. His failure to submit an

appeal is fatal to his contention that he exhausted the available administrative

remedies.

      Evans also asserts that he followed the procedures to the best of his ability and

was confused and frustrated, but the procedures are not complicated and are

explained to inmates in multiple formats (in the information packet, in the inmate

handbook, and on the grievance form). As defendants explain, exhaustion is a two-

step process: file a grievance and appeal the response if not satisfied. Evans presents

no evidence from which a jury could reasonably conclude that he completed either of

these steps or that the procedures were so confusing that he was prevented from

following them.

      Accordingly, the court finds that Evans failed to exhaust the available

administrative remedies before he filed his lawsuit. As a result, the defendants are

entitled to summary judgment. See Ramirez v. Young, 906 F.3d 530, 538 (7th Cir.

2018) (“The PLRA does not excuse a failure to exhaust based on a prisoner’s ignorance

of administrative remedies, so long as the prison has taken reasonable steps to inform

the inmates about the required procedures.”).




                                          6



        Case 2:20-cv-01082-WED Filed 02/18/21 Page 6 of 9 Document 35
4. Motion to Appoint Counsel

        Within a week of the defendants’ summary judgment motion being fully

briefed Evans filed a motion to appoint counsel. (ECF No. 34.) He explains that he

does not know what to do or what is going on. He also says that, because of COVID,

he has been unable to access the law library.

      In deciding whether to recruit counsel the court must consider two things: “(1)

‘has the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case, does the

plaintiff appear competent to litigate it himself?’” Eagan v. Dempsey, -- F.3d --, 2021

WL 456002 at * 8 (7th Cir. Feb. 9, 2021) (quoting Pruitt v. Mote, 503 F.3d 647, 654-

55 (7th Cir. 2007)).

      Evans satisfies the first prong of the standard—he filed three letters from

attorneys who declined to represent him. However, he does not satisfy the second

prong. Exhaustion of administrative remedies is a straightforward issue. Either

Evans submitted a grievance and appeal about the incident at issue, or he did not.

Setting aside whether he filed a grievance, Evans concedes he did not appeal the jail’s

response. An attorney representing Evans could not change that fact, which is fatal

to Evans’s contention that he exhausted the administrative remedies before he

initiated this lawsuit. Therefore, the court will deny his motion.

      IT IS THEREFORE ORDERED that Evans’s motion to appoint counsel

(ECF No. 34) is DENIED.



                                           7



        Case 2:20-cv-01082-WED Filed 02/18/21 Page 7 of 9 Document 35
      IT IS FURTHER ORDERED that defendants’ motion for summary judgment

on the ground that Evans failed to exhaust the available administrative remedies

(ECF No. 25) is GRANTED and this case is DISMISSED without prejudice. The

clerk’s office shall enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. The court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court may not

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.




                                            8



        Case 2:20-cv-01082-WED Filed 02/18/21 Page 8 of 9 Document 35
Dated in Milwaukee, Wisconsin, this 18th day of February, 2021.

                                      BY THE COURT:




                                      WILLIAM E. DUFFIN
                                      U.S. Magistrate Judge




                                  9



 Case 2:20-cv-01082-WED Filed 02/18/21 Page 9 of 9 Document 35
